Citation Nr: 0727322	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-13 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for degenerative joint disease of the left knee, 
status post total knee replacement.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the right knee, 
prior to January 14, 2004.

3.  Entitlement to a disability rating in excess of 30 
percent for degenerative joint disease of the right knee, 
status post total knee replacement, since March 1, 2005.

4.  Entitlement to an initial disability rating in excess of 
20 percent for plantar fasciitis of the right foot. 

5.  Entitlement to an initial disability rating in excess of 
20 percent for plantar fasciitis of the left foot. 





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated since February 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which adjudicated the 
issues on appeal. 

The issues involving increased ratings for plantar fasciitis 
of each foot are addressed in the REMAND portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The veteran has submitted additional evidence since the most 
recent supplemental statements of the case were issued 
concerning the veteran's knee disabilities.  However, since 
the veteran submitted a waiver of initial RO consideration, 
the Board finds that it can review the newly submitted 
evidence without initial review by the RO.  38 C.F.R. § 
19.31, 20.1304(c) (2006).





FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the left 
knee, status post total knee replacement, is manifested by 
mild pain and weakness, noncompensable range of motion, and 
no significant instability.

2.  Prior to January 14, 2004, the veteran's degenerative 
joint disease of the right knee was manifested by slight 
instability, motion between zero and five degrees of 
extension to 125 degrees of flexion, with some evidence of 
painful motion, and X-ray evidence of arthritic changes.  

3.  Since March 1, 2005, the veteran's degenerative joint 
disease of the right knee, status post total knee 
replacement, has been manifested by mild pain and weakness, 
noncompensable range of motion, and no significant 
instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for degenerative joint disease of the left 
knee, status post total knee replacement, have not been met.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261 
(2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for degenerative joint disease of the right 
knee, prior to January 14, 2004, have not been met.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2006).

3.  The criteria for an initial disability rating in excess 
of 30 percent for degenerative joint disease of the right 
knee, status post total knee replacement, have not been met.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Knee

The record shows that the veteran developed degenerative 
joint disease of the left knee while on active duty.  As a 
result, he underwent a total left knee replacement in January 
2000.  On February 2002, the veteran filed a claim seeking 
service connection for his left knee disability. 

In February 2003, the RO granted service connection and 
assigned a 30 percent disability rating for degenerative 
joint disease of the left knee, status post total knee 
replacement, effective February 2002.  The veteran appealed 
that decision with respect to the initial 30 percent rating.  
Therefore, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The residuals of the veteran's service-connected left knee 
replacement have been evaluated under Diagnostic Code (DC) 
5055.  This code provides a 100 percent disability rating for 
one year following the implantation of the prosthesis.  This 
period commences at the conclusion of the initial grant of a 
total rating for one month following hospital discharge 
pursuant to 38 C.F.R. § 4.30.  38 C.F.R.            § 4.71a, 
DC 5055.  Parenthetically, the Board notes that since the 
veteran filed his claim over a year after his surgery, a 100 
percent rating is not available in this case. 


Thereafter, a 60 percent rating is warranted if there are 
chronic residuals consisting of severely painful motion or 
severe weakness in the affected extremity.  Next, with 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability will be rated by analogy 
to DCs 5256, 5261 or 5262.  The minimum evaluation is 30 
percent.  Id.

DC 5256 pertains to ankylosis of the knee.  38 C.F.R. 
§ 4.71a, DC 5256.  Ankylosis is "[s]tiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 
(25th ed. 1990).

DC 5256 provides a 30 percent rating if the knee is ankylosed 
at a favorable angle in full extension or in slight flexion 
between 0 and 10 degrees.  A 40 percent rating is assigned if 
the knee is ankylosed in flexion between 10 and 20 degrees; 
and a 50 percent rating is assigned if the knee is ankylosed 
between 20 and 45 degrees. Lastly, a 60 percent rating is 
assigned for extremely unfavorable ankylosis of the knee at 
an angle of 45 degrees or more.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.

DC 5261 pertains to limitation of extension of the knee.  
This code provides that extension limited to 45 degrees 
warrants a 50 percent rating; extension limited to 30 degrees 
warrants a 40 percent rating; extension limited to 20 degrees 
warrants a 30 percent rating; extension limited to 15 degrees 
warrants a 20 percent rating; extension limited to 10 degrees 
warrants a 10 percent rating; extension limited to 5 degrees 
warrants a zero percent (noncompensable) rating.  38 C.F.R. § 
4.71a, DC 5261.

DC 5262 pertains to impairment of the tibia and fibula.  This 
code provides a 30 percent rating for malunion of the tibia 
and fibula with marked knee or ankle disability.  A 40 
percent rating is warranted for nonunion of the tibia and 
fibula with loose motion, requiring a brace.  38 C.F.R. § 
4.71a, DC 5262.

Applying the above criteria to the facts of this case, the 
Board find that the preponderance of the evidence is against 
a disability rating in excess of 30 percent for the veteran's 
left knee disability since the initial grant of service 
connection.  There is no evidence that the veteran's left 
knee is manifested by severely painful motion or severe 
weakness, ankylosis, limitation of extension to 30 degrees or 
less, or nonunion of the tibia and fibula with loose motion, 
requiring a brace.

First, there is no evidence that the veteran's left knee has 
ever been ankylosed.  Treatment records from W.B., M.D., show 
that his left knee demonstrated motion from zero to 100 
degrees in August 2000, from zero to 115 degrees in April 
2002, and from zero to 125 degrees in October 2003.  The 
veteran was also afforded two VA examinations, which revealed 
left knee motion from zero to 95 degrees in January 2004 and 
from zero to 90 degrees in May 2004.  In short, since the 
veteran's left knee has significant motion in both 
directions, there is simply no evidence of ankylosis, thereby 
precluding a disability rating in excess of 30 percent 
pursuant to DC 5256.  

Further, in light of the fact that the veteran's left knee 
has consistently exhibited zero degrees of extension, a 
disability rating in excess of 30 percent is not warranted 
under DC 5260.  Third, none of these records makes any 
reference to severely painful motion or severe weakness of 
the left knee joint, as required for a 60 percent rating 
under DC 5055. 

Lastly, there is no evidence that the veteran's knee is 
manifested by nonunion of the tibia and fibula with loose 
motion, requiring a brace.  The Board has reviewed both 
private and VA treatment records as well as the two VA 
examination reports mentioned above, none of which indicates 
nonunion of the tibia and fibula with loose motion, requiring 
a brace.  In short, these records provide highly probative 
evidence against the claim.  

The Board finds that a disability rating in excess of 30 
percent is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  The Board acknowledges the veteran's complaints of 
pain on motion.  However, his left knee has consistently 
demonstrated full extension and only slight limitation of 
flexion, neither of which is compensable under the range-of-
motion criteria.  38 C.F.R. § 4.71, DCs 5260, 5261 (2006).  
Hence, even giving full consideration to the veteran's 
complaints of pain on motion, a disability rating in excess 
of 30 percent is not warranted under 38 C.F.R. §§ 4.40, 4.45, 
4.59.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a disability rating in 
excess of 30 percent for the veteran's degenerative joint 
disease of the left knee, status post total knee replacement.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A.             § 5107(b).

II.  Right Knee

The evidence shows that the veteran developed degenerative 
joint disease in his right knee due to his service-connected 
right foot disability.  As a result, the RO granted service 
connection and assigned a 10 percent rating for degenerative 
joint disease, effective February 2002.  The veteran appealed 
that decision with respect to the 10 percent rating.  See 
Fenderson, supra. 

The veteran's right knee disability worsened to the point 
where, on January 14, 2004, he underwent a total right knee 
replacement.  Consequently, the RO assigned a 100 percent 
disability rating from January 14, 2004, to February 28, 
2005, for the veteran's status post total knee replacement.  
As noted above, the authority for this decision comes from DC 
5055, which provides a 100 percent disability rating for one 
year following a knee replacement.  38 C.F.R. § 4.71a, DC 
5055.  Thereafter, the RO assigned a 30 percent rating from 
March 1, 2005.  

Therefore, two issues are on appeal: (1) entitlement to a 
disability rating in excess of 10 percent for degenerative 
joint disease of the right knee, prior to January 14, 2004; 
and (2) entitlement to a disability rating in excess of 30 
percent since March 1, 2005.



A.  Prior to January 14, 2004. 

Prior to his right knee replacement, the RO initially rated 
the veteran's degenerative joint disease of the right knee 
pursuant to DC 5010-5260.  Under DC 5010, traumatic 
arthritis, substantiated by X-ray findings, is to be 
evaluated under DC 5003 for degenerative arthritis, which in 
turn provides that such disability will be rated on the basis 
of limitation of motion under the appropriate Diagnostic 
Codes for the specific joint or joints involved.  See 38 
C.F.R. § 4.71a, DCs 5003, 5010.

Limitation of flexion of the knee is rated in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5260.  

The preponderance of the evidence is against a disability 
rating in excess of 10 percent for the veteran's right knee 
disability prior to January 14, 2004.  Range-of-motion 
testing was performed on several different occasions by W.B., 
M.D., prior to the veteran's right knee surgery in January 
2004.  His right knee demonstrated motion from zero degrees 
of extension to 135 degree of flexion in January 2000 and 
April 2002, and from 5 degrees of extension to 125 degrees of 
flexion in October 2003.  

These findings do not meet the criteria for a compensable 
rating under DC 5260 or DC 5261.  It appears that the RO 
assigned a 10 percent rating based on the veteran's 
complaints of pain.  Thus, the Board finds no basis to assign 
a disability rating in excess of 10 percent for his right 
knee disability under the range-of-motion criteria or pain, 
which was clearly considered by the RO when it assigned a 10 
percent disability rating.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59. 

In reaching this decision, the Board also notes that separate 
ratings are not warranted under DC 5260 and DC 5261, since 
his right knee had full extension in January 2000 and April 
2002, with only a 5 degrees loss of extension in October 
2003, which does not meet the criteria for a compensable 
rating under DC 5260.  See VAOPGCPREC 9-2004 (September 17, 
2004). 

The Board thus concludes that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for the veteran's right knee disability prior to 
January 14, 2004.  Because the preponderance of the evidence 
is against the veteran's claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.

B.  Since March 1, 2005

Following his right total knee replacement and the 
termination of the one-year period in which his right knee 
was rated as 100 percent disabling, the RO assigned a 30 
percent rating pursuant to DC 5055.  For the reasons set 
forth below, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 30 
percent for the veteran's right total knee replacement since 
March 1, 2005.  

The veteran's right knee has not been examined since March 1, 
2005, the date on which his temporary total rating ended.  
Nevertheless, during the one-year period when his right knee 
was rated at the 100 percent level, his right knee was 
examined by VA in January 2004 and May 2005.  These reports 
provide compelling evidence against the claim for a 
disability rating in excess of 30 percent since March 1, 
2005, as neither shows that his right knee was manifested by 
severely painful motion or severe weakness, ankylosis, 
limitation of extension to 30 degrees or less, or nonunion of 
the tibia and fibula with loose motion, requiring a brace.

The January 2004 VA examination report notes that his right 
knee was held in flexion at about 10 degrees and that a 
thorough examination was not possible because of pain.  It is 
thus unclear whether his right knee was ankylosed at that 
time.  In any event, even assuming for discussion purposes 
that ankylosis was indeed present, this examination was 
performed less than two weeks following his right total knee 
replacement, thereby limiting the probative value as to the 
degree of disability since March 1, 2005, which is the 
central issue for discussion.  Also significant is the fact 
that the veteran's right knee demonstrated motion from zero 
degrees of extension to 90 degrees of flexion when examined 
in May 2004, which clearly precludes a finding of ankylosis 
or limitation of extension to 30 degrees or less.  See 
38 C.F.R. § 4.71a, DC 5256 and DC 5261.  

Neither report indicates that the veteran's right knee is 
manifested by nonunion of the tibia and fibula with loose 
motion, requiring a brace, thereby precluding a disability 
rating in excess of 30 percent under DC 5262.  There is also 
no reference to severely painful motion or severe weakness of 
the right knee joint, and no significant evidence of any 
functional loss due to pain, weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  In short, these examination reports provide 
highly probative evidence against the claim for a disability 
rating in excess of 30 percent since March 1, 2005. 

The preponderance of the evidence is against the claim for a 
disability rating in excess of 30 percent for the veteran's 
degenerative joint disease of the right knee, status post 
total knee replacement, since March 1, 2005.  In reaching 
this decision, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b).

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b).  Accordingly, the 
appeal is denied.


III.  The Duty to Notify and the Duty to Assist

The record indicates that VA has fully complied with the 
duty-to-notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in June 2002, 
August 2003, and November 2003: (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claims; (2) informed him about 
the information and evidence that VA will seek to provide; 
(3) informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions as well as the communications 
provided to the veteran by the VA, it is reasonable to expect 
that the veteran understands what was needed to prevail.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The veteran was afforded appropriate VA examinations to 
evaluated his knee disabilities in January 2004 and May 2004, 
both of which appear adequate for rating purposes.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.


ORDER

An initial disability rating in excess of 30 percent for 
degenerative joint disease of the left knee, status post 
total knee replacement, is denied.

An initial disability rating in excess of 10 percent for 
degenerative joint disease of the right knee, prior to 
January 14, 2004, is denied.

A disability rating in excess of 30 percent for degenerative 
joint disease of the right knee, status post total knee 
replacement, since March 1, 2005, is denied.


REMAND

The veteran is seeking increased ratings for his service-
connected bilateral plantar fasciitis.  Each foot is 
currently rated as 20 percent disabling.  Unfortunately, the 
Board finds that additional medical development is needed 
before it can adjudicate these claims. 

The veteran's feet have not been examined since October 2002.  
Since this examination is now almost five years old; the 
veteran underwent surgery on his right foot in December 2004; 
and the veteran has alluded to an increase in severity of his 
symptoms, the Board finds that a more contemporaneous VA 
examination is needed to accurately assess the level of 
disability of his plantar fasciitis.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is remanded for the following action:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and extent of 
disability from his service-connected 
bilateral plantar fasciitis.  All 
studies, tests, and evaluations deemed 
necessary should be performed.  The 
examiner should report all findings 
pertaining only to his service-connected 
plantar fasciitis as opposed to any other 
foot disability which is not relevant to 
this appeal.  The examiner should state 
whether the veteran's plantar fasciitis 
of either foot is analogous to a 
moderately severe or severe foot injury.  
The examination report should include the 
complete rationale for all opinions 
expressed.  

2.  When the development requested has 
been completed, the RO should 
readjudicate the issues of entitlement to 
an increased rating for the veteran's 
plantar fasciitis of each foot.  If 
either benefit sought is not granted in 
full, the veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


